Citation Nr: 1714006	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an initial compensable rating for maxillary sinusitis.

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella and degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for tension-type headaches.

6.  Entitlement to an initial compensable rating for limitation of extension of the right leg.

7.  Entitlement to an initial rating in excess of 30 percent prior to March 25, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD), major depressive disorder and obsessive compulsive disorder.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was previously represented in this appeal by a Veterans Service Organization (VSO) other than the one listed on the first page.  However, in July 2016, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," in favor of the VSO listed on the first page.  Consequently, the Board considers the VSO presently listed as the Veteran's current representative.  

In January 2015, the Board granted an initial 10 percent rating for the Veteran's tension-type headaches.  The Board also remanded the issue of a rating even higher than 10 percent for tension-type headaches, as well as the issues of service connection for bilateral hearing loss and chronic fatigue syndrome, and the increased ratings for the Veteran's right knee, maxillary sinusitis, and psychiatric disabilities.  The issues were remanded to obtain additional treatment records and provide the Veteran with VA examinations.  Regarding the issues adjudicated herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
The Board also remanded the issue of service connection for a left knee disorder.  Following the requested development, a June 2015 rating decision granted service connection for left knee patellofemoral syndrome.  As such, the issue of service connection for a left knee disorder is no longer on appeal.  In the same rating decision, the Veteran's psychiatric disability rating was increased to 70 percent effective the date of a VA examination.  Since this does not represent a complete grant, the issue of a higher initial rating for the Veteran's service-connected psychiatric disability remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Additionally, the rating decision also awarded a separate noncompensable rating for limitation of extension of the Veteran's right leg resulting from his service-connected right knee disability.  Since the Veteran appealed the initial rating assigned to his right knee disability, the Board considers the issue of entitlement to an initial compensable rating for the limitation of extension as part and parcel of the Veteran's claim for a higher initial rating for his right knee disability; such has therefore been included in this appeal.

Lastly, in a June 2015 Supplemental Statement of the Case, the issue of service connection for a traumatic brain injury was adjudicated.  However, a review of the evidence shows that such issue has never been addressed in a rating decision and is not presently appeal.  Therefore, the Board does not have jurisdiction over this issue and it will not be addressed.  The Board will instead refer the issue of service connection for a traumatic brain injury to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of higher initial ratings for the Veteran's right knee/leg disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a bilateral hearing loss disability as defined by VA at any time since filing his claim for compensation.
2.  The Veteran has not had chronic fatigue syndrome at any time since filing his claim for compensation.

3.  The maxillary sinusitis results in three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

4.  The tension-type headaches have not resulted in characteristic prostrating attacks occurring on an average once a month over the last several months or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The PTSD, major depressive disorder and obsessive compulsive disorder result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfered with routine activities; increasing social isolation; irritability; and occasional spontaneous tearfulness.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Chronic fatigue syndrome was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).
3.  The criteria for an initial 10 percent rating, but no higher, for maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6513 (2016).

4.  The criteria for an initial rating in excess of 10 percent for tension-type headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8199-8100 (2016).

5.  The criteria for an initial 70 percent rating, but no higher, for PTSD, major depressive disorder and obsessive compulsive disorder have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411-9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran's claim is part of the Benefits Delivery at Discharge Program; his February 2009 claim included notice in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), personnel records, and post-service medical records were obtained.  Pertinent VA and/or fee-based examinations were obtained in March 2009, April 2014, March 2015, and April 2015.  38 C.F.R. § 3.159(c)(4).  The VA and/or fee-based examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Bilateral hearing loss 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs include his October 1988 enlistment examination which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  He had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
0
0
LEFT
20
20
0
0
5

In his report of medical history, the Veteran denied hearing loss.  He answered yes to ear, nose or throat trouble and reported tubes in his ears.  A December 1991 record shows that the Veteran had left ear pain; his hearing acuity was not shown.  A September 2002 examination shows that the Veteran had clinically normal ears.  He had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
0
15
LEFT
20
25
15
25
30

In his report of medical history, the Veteran denied hearing loss and wearing a hearing aid.    

An April 2003 audiology consult shows that the Veteran was noted as having bilateral mild conductive hearing loss.  A May 2003 audiological evaluation shows that tympanograms were done; such did not show the Veteran's hearing acuity in pure tone thresholds.  

A September 2008 record reveals a diagnosis of conductive hearing loss; probable middle ear fluid bilaterally causing such loss was noted.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
15
LEFT
25
20
15
15
30

A December 2008 record again revealed a diagnosis of conductive hearing loss.    

The Veteran was afforded a pre-discharge VA audiological examination in February 2009 and a general medical examination in March 2009.  The February 2009 examination shows that review of the records indicated a history of mild conductive hearing loss in both ears.  The Veteran reported some hearing difficulty.  He had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
20
25
15
25
25

His speech recognition scores were 96 percent bilaterally.  He was diagnosed with mild conductive hearing loss in both ears.  At the March 2009 examination, he reported having hearing loss when he entered service that had worsened during his career.  
The Veteran was provided a VA examination in March 2015.  He had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
25
LEFT
25
35
25
15
35

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with normal hearing in the right ear and conductive hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner opined that the Veteran's mild conductive hearing loss in the left ear was due to Eustachian tube dysfunction, which was currently active.  

None of the Veteran's treatment records during this appeal have shown that he has a hearing loss disability as per 38 C.F.R. § 3.385.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  While the Veteran was shown to have ear complaints in service, and has been diagnosed with of conductive hearing loss both in-service and post-service, a bilateral hearing loss disability as defined by VA has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's treatment records or examinations have shown that his hearing loss meets VA's definition of a disability as per 38 C.F.R. § 3.385.  As noted above, for hearing loss to be considered a disability, either the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94.  Here, the Veteran's auditory thresholds and speech recognition scores have not been shown to meet VA's definition of a disability.  

The 2009 and 2015 examinations failed to show a bilateral hearing loss as defined by VA.  As the examiners interviewed and examined the Veteran, reviewed his records, and conducted objective testing, the Board accords these examination great probative value.  No bilateral hearing loss disability as defined by VA has been shown.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a bilateral hearing loss disability for VA purposes since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of a bilateral hearing loss disability as defined by VA, the question involved is medically complex, and accordingly the Board assigns greater weight to the testing performed by the VA examiners than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in February 2009 has such disability as defined by VA been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2014).

	2.  Chronic Fatigue Syndrome

The Veteran's STRs include his October 1988 enlistment examination, which revealed clinically normal pertinent symptoms.  In his report of medical history, he denied symptoms of frequent trouble sleeping.  A September 2002 examination revealed clinically normal pertinent symptoms.  In his report of medical history, the Veteran denied frequent trouble sleeping and easy fatigability.  A record dated in March 2003 shows that the Veteran felt extremely fatigued.  He was diagnosed with viral syndrome and possible depression.  A November 2006 post-deployment health assessment reveals that the Veteran had problems sleeping or still feeling tired after sleeping.  

The March 2009 pre-discharge examination shows that the Veteran reported being always sluggish and tired; that started in 2003.  He was diagnosed with chronic fatigue.  The examiner noted that there was no pathology/etiology found to render a diagnosis, only subjective reports of fatigue.  

The Veteran was provided a VA examination in March 2015.  The examiner opined that the Veteran did not now have or had ever been diagnosed with chronic fatigue syndrome.  The Veteran reported noticing trouble with fatigue in 2000.  He reported feeling tired all the time and having non-restful sleep since 2000.  The Veteran had nonexudative pharyngitis; generalized muscle aches or weakness; neuropsychological symptoms; and sleep disturbance, but no other findings, signs, or symptoms attributable to chronic fatigue syndrome.  The examiner opined that the Veteran did display some symptoms of chronic fatigue, but not meeting criteria for syndrome.  They noted that the Veteran had other medical, psychiatric conditions and medications that could contribute to his fatigue.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran's symptoms were subjective only; objective examination was normal; and there was no objective evidence of a chronic condition.  The examiner concluded that a nexus had not been established.

A review of the Veteran's treatment records does not show any diagnosis of chronic fatigue syndrome.  They do show a current diagnosis of obstructive sleep apnea.  See, e.g., December 2012 sleep study. 

Based on a review of the evidence, the Board concludes that service connection for chronic fatigue syndrome is denied.  While the Veteran was shown to have complaints of fatigue in service with a diagnosis of chronic fatigue at the 2009 pre-discharge examination, objectively diagnosed chronic fatigue syndrome has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's treatment records or examinations have shown that he meets the objective criteria for a diagnosis of chronic fatigue syndrome.  Both the 2009 and 2015 examiners opined that the Veteran's symptoms were subjective only.  As noted by the 2009 examiner, there was no pathology/etiology found to render a diagnosis, while the 2015 examiner reported that objective examination was normal and that there was no objective evidence of a chronic condition.  As the examiners interviewed and examined the Veteran, and reviewed his records, the Board accords these examination great probative value.  They are also uncontradicted.  The Board is unable to substitute its own medical judgment for those of the examiners in determining that the Veteran does not have chronic fatigue syndrome.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, chronic fatigue syndrome since filing his claim for service connection.  

The Board acknowledges the Veteran's complaints of fatigue; however, as noted above, the 2015 examiner opined that he had other medical, psychiatric conditions and medications that could contribute to his fatigue.  Even with the Veteran's complaints, no medical professional has provided any opinion indicating that the Veteran has a current diagnosis of chronic fatigue syndrome, or another free-standing chronic disability of fatigue.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of chronic fatigue syndrome at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of chronic fatigue syndrome, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions than to the Veteran's own lay opinion.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to those  of the VA examiners.  See Jandreau at 1377 n.4.  

At no time since the Veteran filed his claim for service connection for chronic fatigue syndrome in February 2009 has such disability been shown.  See McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for chronic fatigue syndrome is denied.  See 38 U.S.C.A §5107.

B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

	1.  Maxillary Sinusitis

The Veteran's maxillary sinusitis is rated as zero percent or noncompensably under DC 6513, which evaluates impairment from chronic maxillary sinusitis.  

Under the General Rating Formula for Sinusitis (DCs 6510-6514), a zero percent or noncompensable rating is warranted when detected by X-ray only.  38 C.F.R. § 4.97, DC 6513 (2016).

A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A Note following the rating criteria defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.
The Veteran's pre-discharge March 2009 examination shows that he reported difficulty breathing through his nose.  He reported that a nasal spray helped somewhat to keep his nasal passages open and prevent blockage.  He denied any other significant functional or activity limitations at present.  Attached records to the examination included a December 2008 CT scan, which showed mild chronic right maxillary sinus disease and hypoplastic left maxillary sinus.  Examination revealed that his sinuses were nontender on percussion.  

An August 2013 treatment record reveals that the Veteran had mild sinus tenderness.

The Veteran was provided a VA examination in April 2015.  He reported complaints of facial pain and Eustachian tube congestion.  He reported that his symptoms were progressive and had often required steroids and antibiotics.  He reported daily symptoms of congestion and having to clear his nose out every morning.  He reported that his sinus symptoms worsened with seasonal changes and that he used a steroid nasal spray every other day.  The examiner reported that the Veteran had episodes of sinusitis with headaches and pain and tenderness of affected sinus.  The Veteran described pain behind eyes, tender frontal sinuses, and headaches present four to five days per week.  He reported experiencing infections that required steroids and antibiotics three to four times per year.  The Veteran had had three non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the last 12 months.  He had had no incapacitating episodes in the past 12 months.  He had not had sinus surgery.  X-rays were ordered, but the Veteran failed to report.  

None of the Veteran's treatment records have shown that episodes of sinusitis requiring bed rest.

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the criteria for an initial 10 percent rating, but no higher, is warranted from the date of service connection.  

The Veteran reported to the 2015 examiner that he had three non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  The Veteran is competent and credible to report experiencing such episodes.  Such symptomatology warrants a 10 percent rating.  Although the Veteran reported to the examiner having that number of episodes in the last 12 months, he also reported that each year, he had three to four infections requiring steroids and antibiotics.  While the evidence does not show, nor has the Veteran contended, that such episodes required bed rest rendering such incapacitating, the fact that he has had such episodes per year supports a finding that he has also had three to six non-incapacitating episodes each year, which warrants a 10 percent rating back to the date of service connection.   

However, the evidence does not show that an even higher rating is warranted.  The next higher rating of 30 percent contemplates three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As already noted above, no incapacitating episodes have been shown.  The Veteran did not report to either examiner, and his treatment records do not show, that he has had six non-incapacitating episodes.  Additionally, as the evidence has not shown radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, the criteria for the highest 50 percent rating have not been shown.  

For these reasons, the Board finds that the criteria for an initial 10 percent rating, but no higher, for maxillary sinusitis have been met since the award of service connection. 

	2.  Tension-Type Headaches

The Veteran's headaches are rated as 10 percent disabling by analogy under 38 C.F.R. § 4.124a, DC 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic codes requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.   

DC 8100 evaluates impairment from migraine headaches.  Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, DC 8100 (2016). 

A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

A September 2008 STR shows that the Veteran had a long history of headaches.  He reported that most recently, his headaches were accompanied with hot sensations over his neck with occasional dizziness, decreased concentration, and fatigue.  He denied nausea, vomiting, and photophobia.  The Veteran reported vague visual blurriness that could occur with the headaches.  He reported that they used to last for one to two hours and now lasted three to four hours.  He reported that there were plenty of times he did not have a headache. 

At the March 2009 pre-discharge examination, the Veteran reported having four to five headaches per week at present; they were not associated with nausea or vomiting.  He reported having photophobia associated with many of his headaches, but no other significant visual disturbances.  He denied any other significant functional or activity limitations for that condition at present.  

A February 2013 record shows that the Veteran was having increased headaches at work due to stress.  

A June 2013 statement shows that the Veteran reported having to take several months off from any type of work after retirement from service due to stress, depression, tension headaches, hypertension, and blood pressure.  This statement discusses ongoing problems at work, but referred to disabilities other than the tension-type headaches.  

The Veteran was provided a VA examination in April 2015.  He reported intense, throbbing, dull headaches every other day lasting two to three hours on good days and up to 20 hours on bad days.  The Veteran's symptoms included pulsating or throbbing head pain; pain on both sides of head; nausea; and sensitivity to light.  His typical head pain reportedly lasted less than one day.  The Veteran did not have any prostrating attacks of migraine headache pain.  He did have prostrating attacks of non-migraine headache pain that occurred once in two months.  He also had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran reported that he was a full-time student and had lost two to four weeks work in a year.  He stated the frequency of his headaches interfered with concentration and contributed to his fatigue.  The Veteran reported that he was now a full-time student, but earlier in that 12 month cycle, he was working and missed work quite a bit.  

The Veteran's post-treatment records have not shown treatment for his tension-type headaches.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time during this appeal.  The 2009 and 2015 examinations, as well as the Veteran's treatment records, have not shown characteristic prostrating attacks occurring on an average once a month warranting a 30 percent rating.  As noted above, the 2015 examination report shows that the Veteran had prostrating attacks once in two months.  The currently assigned 10 percent rating specifically contemplates characteristic prostrating attacks averaging one in two months.  Consequently, the criteria for the next higher rating of 30 percent have not been met.

The Board also finds that the criteria for a 50 percent rating have not been met.  While the 2015 examination report noted very frequent prostrating and prolonged attacks, severe economic inadaptability has not been shown.  The Board acknowledges that the Veteran reported to the 2015 examiner that he had missed quite a bit of work.  However, he was currently a full-time student.  Even with missing work, he only missed two to four weeks out of a 52 week year.  The 2013 statement shows that his headaches partly led him to take off several months after retirement from service; however, the Veteran also identified other disorders contributing to such break.  Additionally, the rest of his statement discussed problems with employment, but did not necessarily relate such to his headaches.  Considering that the Veteran was able to maintain employment, missing only one month (at most) out of year due to headaches as reported to the 2015 examiner, the Board is unable to conclude that severe economic inadaptability has been shown such that a 50 percent rating is warranted.

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent for tension-type headaches have not been met at any time since the award of service connection. 

	3.  PTSD, Major Depressive Disorder, and Obsessive Compulsive Disorder

The Veteran's psychiatric disability is rated as 30 percent disabling prior to March 25, 2015, and as 70 percent thereafter under 38 C.F.R. § 4.130, DC 9411-9434.  DC 9411 evaluates impairment from PTSD, and DC 9434 evaluates impairment from major depressive disorder.  

Specifically, pursuant to DC 9411-9434, a 30 percent evaluation is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411-9434 (2016).  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within household) but generally functioning pretty well, has some meaningful interpersonal relationships).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

At the March 2009 pre-discharge general medical examination, the Veteran reported that his symptoms started in 2002.  He reported becoming suicidal and cutting his arms while in a high stress job.  The Veteran reported being put on medication and that he had done okay since then.  He reported that he was then in a high-stress job situation again and experienced suicidal ideation, but was able to manage it.  He reported seeing a mental health specialist in 2008 because of work-related stress and suicidal ideation.  The Veteran reported that he was a loner, did not socialize well or easily, and liked not being at work.  

The Veteran was also afforded a psychiatric examination in March 2009.  He reported that he was single with no children.  Examination revealed that he was well-groomed with good hygiene.  He cooperated well with the examiner and rapport was established with moderate ease.  He maintained fair eye contact throughout the interview, but had a guarded quality.  There was no psychomotor agitation or retardation noted.  He was alert and oriented in all spheres.  Comprehension was within normal limits.  Immediate, recent, and long-term memory were grossly intact.  The Veteran reported he usually had concentration and attention difficulty in the last six years.  Speech was normal in rate, tone and production, but was rather run-on.  Affect was moderately dysphoric, with constricted range.  

The Veteran reported symptoms of depression; irritability, short temper, low mood, decreased energy, anhedonia, and sleep disturbance.  He admitted that he had always had irritability, short temper, and repeated anxious checking behavior.  The Veteran reported that his morning routine required checking items five to seven times.  He denied obsessive thoughts or frank feelings of anxiety or guilty.  He reported that he had never had more than two to three friends, and currently had none, but was not uncomfortable around people.  He reported occasional combat-related nightmares every two to three weeks; he denied flashbacks.  Thought processes were logical and coherent; he denied any hallucinations or delusions; and there were no psychotic features evident.  He denied any current suicidal or homicidal ideation.  The Veteran reported having a history of making deep cuts on both arms when he felt suicidal in 2002 and had thought of driving in front of a truck for two to three months during 2008, related to job stress.  

After testing, the examiner opined that the Veteran appeared to have residual minimal symptoms of PTSD, but did not meet full diagnostic criteria.  They opined that the Veteran had moderate symptoms of clinical depression; currently fit criteria for obsessive-compulsive disorder; and had life-long symptoms consistent with schizoid personality disorder.  A GAF score of 65 was assigned.

In a June 2013 statement, the Veteran reported experiencing numerous symptoms in different post-service employment positions.  His reported symptoms included severe depression; suicidal thoughts; heavy weekend drinking; stress; anxiety; volatility around co-workers; and difficulty managing a full day of work.

The Veteran was provided a fee-based examination in April 2014.  He was diagnosed with PTSD and adjustment disorder with depressed mood.  The examiner opined that the Veteran's symptoms of PTSD represented the primary diagnosis.  They noted that the Veteran had had suicidal thoughts in the past, but had no plan to harm himself or others at that time.  The examiner noted that the Veteran was often irritable, agitated, and withdrawn; he had difficulty acting with other people on a sustained basis.  The examiner opined that it was possible to differentiate what symptoms were attributable to each diagnosis.  The Veteran's nightmares, flashbacks, avoidance of watching media information about war, and hypervigilance were due to PTSD.  His depressed mood, weight fluctuations, irritability, spontaneous crying, and diminished energy level were due to his adjustment disorder with depressed mood.  The examiner opined that the Veteran's psychiatric disabilities resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine normal behavior, self-care and conversation.  

The Veteran reported that he lived by himself; he had not been married and had no children.  He described himself as being significantly socially isolated.  He did not participate in any significant social activities.  The Veteran reported sleeping difficulties.  He reported that one of his chief complaints was being withdrawn; he spent most of his time by himself.  He was watchful, wary, and suspicious when he must be in public.  He was quick to become irritable and agitated; he had not been violent.  He reported having fleeting suicidal thoughts at times.  He reported that he was also frequently anxious.  The examiner noted that the Veteran was not acutely suicidal, and had not been violent, psychotic, manic, hypomanic, or obsessive.

Examination revealed that the Veteran had depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; increasing social isolation; irritability; and occasional spontaneous tearfulness.  A GAF score of 62 was assigned.  

The Veteran was afforded traumatic brain injury (TBI) and psychiatric VA examinations in March 2015.  No TBI was diagnosed.  At the TBI examination, the Veteran reported irritability, lack of motivation, lack of empathy, moodiness, lack of cooperation, and inflexibility.  He was diagnosed with PTSD, major depression, and obsessive-compulsive disorder at the psychiatric examination.  GAF scores of 52 were assigned for all three diagnoses.  The examiner opined that the symptoms of those disorders overlapped significantly and could not be attributed to a specific diagnosis without resorting to mere speculation.  The examiner opined that the Veteran's disabilities resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he was not married.  He rarely dated and was not in a relationship.  He reported that he had one or two friends that he went out with occasionally.  He reported that he had resigned from his last job due to stress.  He reported that he was currently going to college and was doing well.  He reported sleep difficulties; "problems coping with things;" being easily stressed; feeling paranoid; not liking to go outside; obsessive compulsive symptoms; exaggerated startle response; hypervigilance; anhedonia; feeling helpless and hopeless sometimes; and significant anxiety, which was worse with stress.  The Veteran reported feeling a great sense of unfairness in the world and difficulty dealing with situations where he felt things were unfair.  He had a generally negative and pessimistic attitude.  Examination for all three diagnoses revealed symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and obsessional rituals which interfered with routine activities.

Treatment records during this appeal have shown symptomatology akin to that shown in the examinations.  The Veteran's GAF scores have ranged from 55 to 65.  See, e.g., November 2012 and July 2013 mental health records.  A March 2012 record reveals that the Veteran had some friends, but not locally, and that he did not have a particular close relationship with his family.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that a rating of 70 percent, but no higher, is warranted since the date of service connection.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2009, 2014, and 2015 examinations has been relatively consistent.  The effect of the Veteran's psychiatric disabilities on his occupational and social functioning has appeared to be consistent throughout this appeal.  The symptoms shown during the course of this appeal indicate that the Veteran's PTSD, major depressive disorder and obsessive compulsive disorder results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  His examinations and treatment records fail to show that he has had effective social relationships.  The Veteran's 2013 statement shows that his psychiatric disabilities have caused deficiencies with work.  In light of the fact that the RO awarded a 70 percent rating based on the results of the March 2015 VA examination, considering that the impairment shown during that examination is similar to the impairment that has been shown throughout this appeal, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted from the date of service connection.  

However, the criteria for a 100 percent disability rating have not been met at any time since the award of service connection.  The evidence does not indicate total occupational and social impairment.  No medical professional has provided any such opinion indicating that the Veteran's psychiatric disabilities result in total occupational and social impairment.  The actual symptoms shown in his treatment records and during the examinations do not include such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  Although he has reported isolating himself, he did report having one or two friends that he went out with occasionally to the 2015 examiner.  While he reported not being particularly close to his family, he has not reported not having any relationship with his family.  As such, the Board is unable to conclude that the Veteran has total social impairment.  The Veteran has been shown to maintain some employment during this appeal and is currently doing well in school as reported to the 2015 examiner.  As such, the evidence does not suggest total occupational impairment.  The assigned 70 percent rating specifically contemplates deficiencies in work.  The overall evidence of record does not indicate that the Veteran's psychiatric symptomatology results in total occupational and social impairment such that a 100 percent rating is warranted.   

The Board notes that the reported GAF scores above 52 are indicative of mild to moderate symptoms.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted since the date of service connection.  

	4.  Extraschedular Consideration

The Board also finds that referral for extraschedular ratings is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorders.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's sinus, headache, and psychiatric symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disabilities.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for his disabilities that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Moreover, during this appeal, the Veteran was denied entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) in a September 2014 rating decision.  The Veteran did not appeal this decision, and has not made subsequent statements since that rating decision indicating that his disabilities render him unemployable.  Consequently, the Board concludes that the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

An initial rating of 10 percent for maxillary sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for tension-type headaches is denied.

An initial rating of 70 percent for PTSD, major depressive disorder and obsessive compulsive disorder is granted for the period prior to March 25, 2015, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD, major depressive disorder, and obsessive compulsive disorder is denied for the period beginning March 25, 2015.


REMAND

Regrettably, another remand is necessary for the remaining issues, concerning the right knee.  The Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from April 2015, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Hampton VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected right knee disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected right knee disabilities.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, compared with the left knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


